Order entered October 28, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01010-CR

                        BRIAN KEITH CHITWOOD II, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F06-29453-V

                                        ORDER
       Appellant’s October 26, 2015 first unopposed motion to extend the time to file

appellant’s brief is GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY

DAYS from the date of this order.




                                                   /s/   LANA MYERS
                                                         JUSTICE